119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lawrence BERRY, Defendant-Appellant.
No. 96-50489.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

MEMORANDUM*
Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
Lawrence Berry appeals from the district court's order revoking his probation and sentencing him to three years in prison for his conviction of conspiracy to use and possess and use of an unauthorized access device (18 U.S.C. § 1029(b)(2) & 1029(a)(3)), bank fraud (18 U.S.C. § 1344), unlawful interception of wire communications (18 U.S.C. § 2511(1)(a)), and mail fraud (18 U.S.C. §§ 1341, 1343).  The court found that Berry had violated the terms ggand conditions of his probation by underreporting his income for the months of October 1992 through January 1994 and by failing to pay a court-ordered fine.  Berry's counsel submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw as counsel of record.  Our independent review of the record discloses no issues for review.  Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.


2
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3